 Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.1 Filed 04/12/19 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ROOSEVELT MEEKS,

      Plaintiff,
                                      Northern District of Georgia
vs.                                   Civil Action No.: 1:18-cv-3662-WMR-AJB

ENHANCED RECOVERY COMPANY, LLC,
a foreign limited liability company,

      Defendant.
                                            /

     MOVANT, ENHANCED RECOVERY COMPANY, LLC’S
MOTION TO COMPEL DEPOSITION TESTIMONY AND DOCUMENTS
  FROM OBJECTOR, CREDIT REPAIR LAWYERS OF AMERICA

      Movant, Enhanced Recovery Company, LLC (“ERC”), pursuant to Federal

Rules of Civil Procedure 37 and 45, moves this Court to enter an Order compelling

Objector, Gary Nitzkin, P.C., doing business as Credit Repair Lawyers of America

(“CRLA”), to produce a corporate representative to testify at deposition and

produce the documents requested in ERC’s subpoena, and in support thereof states

as follows:

      1.      On multiple occasions prior to the deposition of CRLA taken on April

3, 2019, the undersigned counsel personally spoke to counsel for CRLA, Gary

Nitzkin and Carl Schwartz, and exchanged emails with them, regarding the

discovery sought. Additionally, at the deposition of CRLA taken on April 3, 2019,
 Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.2 Filed 04/12/19 Page 2 of 21




the undersigned counsel conferred with Carl Schwartz both on and off the record

about the objections asserted and about his instructions to the witness not to answer

numerous questions posed to the witness. Further, on April 5, 2019, Mr. Schwartz

attended a telephone hearing in this matter during which ERC advised the

Magistrate Judge assigned to this case in the Northern District of Georgia that ERC

intended to file a Motion to Compel to resolve these issues, and the Judge directed

ERC to file the motion by April 12, 2019. On April 12, 2019, I contacted counsel

for CRLA one last time to see if the company had changed its position, and I have

not received confirmation that CRLA has changed any of its positions on refusing

to provide the information sought in this Motion.

      2.     The firm of Credit Repair Lawyers of America (“CRLA”), located

within this District, has filed a total of six lawsuits against ERC under the Fair

Debt Collection Practices Act (the “Federal Act”) based on similar facts. In each of

these claims, CRLA alleges, on behalf of the respective plaintiffs, that ERC

violated the Federal Act by failing to mark the plaintiff’s account as disputed after

the plaintiff allegedly sent a dispute letter to ERC. However, despite maintaining

procedures for receipt of correspondence, ERC has no record of receiving any of

the dispute letters for CRLA’s clients in any of the six actions.

      3.     These circumstances, which are suspicious at best, have necessitated

discovery regarding the mailing of each of these letters. While, typically, ERC


                                          2
 Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.3 Filed 04/12/19 Page 3 of 21




would depose the plaintiff regarding the mailing of the letter, these cases present a

unique circumstance in that CRLA signs and mails the letter on behalf of its

clients, although the letters do not identify that they were mailed by CRLA. Thus,

the only person/entity with knowledge regarding the mailing of the letters is

CRLA.

      4.     One such matter filed by CRLA against ERC is Roosevelt Meeks v.

Enhanced Recovery Company, LLC, which is presently pending in the United

States District Court for the Northern District of Georgia with Case No. 1:18-cv-

3662-WMR-AJB.

      5.     On or about March 19, 2019, ERC served its Notice of Taking

Deposition Duces Tecum of the corporate representative of CRLA on local counsel

for Roosevelt Meeks in the above-described case. Thereafter, on or about March

21, 2019, ERC served CRLA with a subpoena duces tecum (the “Subpoena”) for

said deposition pursuant to Federal Rule of Civil Procedure 45. A true and correct

copy of the subpoena is attached hereto as Exhibit A. Pursuant to this Notice and

Subpoena, the deposition of the corporate representative of CRLA was to take

place on April 1, 2019.




                                         3
    Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.4 Filed 04/12/19 Page 4 of 21




        6.       After being served with the Subpoena, Gary Nitzkin, Esq. (“Mr.

Nitzkin”), a lawyer at CRLA1, indicated to undersigned counsel that he would not

produce a corporate representative at the deposition, and stated that he intended to

file a motion to quash on behalf of CRLA in this Court. Nonetheless, Mr. Nitzkin

did not serve any written objections to the Subpoena or the documents requested

therein, and Mr. Nitzkin did not move to quash the Subpoena.

        7.       On April 1, 2019, CRLA failed to produce a corporate representative

for deposition or produce any documents, and ERC obtained a Default Statement.

A true and correct copy of the April 1, 2019 Default Statement is attached hereto

as Exhibit B.

        8.       After failing to produce a corporate representative at the April 1, 2019

deposition, CRLA subsequently agreed to produce a corporate representative on

April 3, 2019. The parties agreed that, rather than depose CRLA’s corporate

representative in each of the three cases pending against ERC, the April 3, 2019

deposition would cover issues relating to each action, and would be admissible in

each action.

        9.       However, CRLA failed to produce any documents at the April 3, 2019

deposition (the “Deposition”), and the corporate representative CRLA produced

was not prepared and/or was not able to testify regarding several topics identified

1
 CRLA admits that it represents Mr. Meeks in this lawsuit. In fact, Mr. Nitzkin filed a Motion for Admission pro
hac vice in this case on April 2, 2019, which is pending as of the filing of this motion.

                                                       4
 Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.5 Filed 04/12/19 Page 5 of 21




in ERC’s Subpoena. Additionally, counsel that appeared on behalf of CRLA, Carl

Schwartz (“Mr. Schwartz”) instructed the witness not to answer several categories

of questions on the grounds that the questions were not relevant to this action

and/or were not specifically and explicitly identified in ERC’s Subpoena. A true

and correct copy of the Deposition transcript is attached hereto as Composite

Exhibit C.

      10.     As set forth in greater detail in ERC’s brief incorporated herein, ERC

is entitled to information regarding the topic areas set forth in its Subpoena, as well

as the documents requested therein. Moreover, counsel for CRLA’s objections as

to ERC’s questioning during the deposition were without merit and improper.

      WHEREFORE, ERC respectfully requests the Court enter an Order:

      (i)     Compelling CRLA to produce all documents requested in ERC’s

              Subpoena;

      (ii)    Compelling CRLA’s corporate representative to answer questions

              regarding each of the topics identified in ERC’s Subpoena;

      (iii)   Overruling counsel for CRLA’s objections during the April 3, 2019

              Deposition of CRLA’s corporate representative; and

      (iv)    For such other and further relief as the Court deems just and proper.

ERC further respectfully requests that the Court’s Order require CRLA to

reimburse ERC for its costs and fees incurred in obtaining the relief requested


                                          5
 Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.6 Filed 04/12/19 Page 6 of 21




herein, including the costs and fees incurred in bringing this motion and award

such other relief and sanctions under Rule 37 as the Court deems appropriate.




                                        6
 Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.7 Filed 04/12/19 Page 7 of 21




              BRIEF IN SUPPORT OF MOTION TO COMPEL

                            I. ISSUE PRESENTED

      Whether ERC is entitled to depose the corporate representative of CRLA

regarding each of the topic areas identified in ERC’s Subpoena, and is entitled to

the documents requested therein.




                                        7
 Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.8 Filed 04/12/19 Page 8 of 21




            II. AUTHORITY IN SUPPORT OF RELIEF SOUGHT

Fed. R. Civ. P. 26

Fed. R. Civ. P. 37

Fed. R. Civ. P. 45

Benion v. Lecom, Incorporated, No. 15-cv-14367, 2017 WL 4112340 (E.D. Mich.
Sept. 18, 2017)

Olivia Marie, Inc. v. Travelers Cas. Ins. Co. of America, No. 11-12394, 2011 WL
6739400 (E.D. Mich. Dec. 22, 2011)




                                      8
 Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.9 Filed 04/12/19 Page 9 of 21




                                III. ARGUMENT

A.     Introduction and Legal Standard

       Rule 26 permits discovery of non-privileged matters that are relevant to the

claims and defenses and are proportional to the needs of a case. Fed. R. Civ. P.

26(b)(1). Rule 45 permits a party to issue a subpoena to attend a deposition and

produce documents. Fed. R. Civ. P. 45(a), (c). When the recipient of the subpoena

fails to comply with its obligations under Rule 45, the party issuing the subpoena

may move the court where compliance is required for an order compelling

compliance. Fed. R. Civ. P. 37(a)(2); Fed. R. Civ. P. 45(d)(2)(B)(i). If the party’s

failure to produce the information or documents was not substantially justified,

then the court must award the movant’s expenses including attorneys’ fees if either

the Court grants the motion or the party makes production after the motion is filed.

Id. at (a)(5)(A).

B.     Background Information

       The CRLA firm has filed a total of six lawsuits against ERC based on

similar facts, including the case at issue here. See Declaration of Jason Davis

(hereinafter “Davis Dec.”), attached hereto as Exhibit D, at ¶ 22. In each of these

cases, the respective plaintiffs have asserted claims against ERC that ERC failed to

give effect to dispute letters, all of which followed the same format, and all of

which were alleged to have been sent by CRLA. Id.


                                         9
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.10 Filed 04/12/19 Page 10 of 21




       ERC maintains stringent practices and procedures to ensure that it properly

handles all correspondence received from account holders. ERC maintains an

account history for every account that is placed with ERC for collection, and ERC

has a “correspondence mail team” (“CMT”), which reviews incoming

correspondence and uses the information contained therein to link the

correspondence to a particular account. Id. at ¶¶ 6, 10. The CMT member identifies

information on correspondence such as the name, address, social security number,

creditor name, account balance, file numbers, and account numbers in order to

associate the correspondence with a particular account.” Id. at ¶ 11. If the CMT

member cannot locate the appropriate account, the correspondence is then elevated

to management who will then attempt to locate the corresponding account or

accounts. Id. at ¶ 12. Once the proper account is located, the correspondence is

scanned into ERC’s computer systems and linked to the account. Id. at ¶ 13. After

the correspondence is scanned, an Operational Support Specialist (“OSS”), will

review the correspondence to ensure it is notated to the correct account. Id. at ¶ 14.

The OSS also ensures the account has been placed in the appropriate status based

on the contents of the correspondence, for example, receipt of a dispute letter for a

particular account would result in the account being placed in a dispute status. Id.

at ¶ 15.




                                         10
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.11 Filed 04/12/19 Page 11 of 21




       Despite these stringent and thorough procedures for the processing of mail

received by ERC, ERC has absolutely no record of receiving the correspondence

purportedly sent by CRLA in each of the six cases CRLA’s clients have brought

against ERC. Id. at ¶ 23. In light of ERC’s established processes for handling

correspondence, the fact that ERC did not receive any of these letters, all of which

came from the same firm over a period of a few years, is highly suspicious, at best.

       By way of a specific example, in the case of Roosevelt Meeks, the letter

allegedly sent by CRLA contained Roosevelt Meeks’ first and last name, the last

four digits of his social security number, the name of the original creditor, the

balance of the subject account, and his home address. Id. at ¶ 19. This information

would have been sufficient for ERC to identify the appropriate account, to process

the dispute, and to appropriately notate the Plaintiff’s account. Id. at ¶ 20.

However, ERC’s account history for Roosevelt Meeks does not reflect that ERC

ever received any correspondence from any person regarding the account. Id. at ¶

21. This is the case for each of the six actions brought by CRLA against ERC. Id.

at ¶ 22.

       In sum, ERC maintains policies and procedures to ensure that all

correspondence is appropriately documented and linked to the appropriate account.

The fact that all six letters which were purportedly sent by CRLA were never

received or documented rises above the level of mere coincidence. As such, and as


                                         11
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.12 Filed 04/12/19 Page 12 of 21




set forth in greater detail below, ERC is entitled to information regarding CRLA’s

mailing practices, as well as specific information regarding the mailing practices

with regard to each of the cases brought against ERC by CRLA

C.      ERC is entitled to the information and documents requested in its
        Subpoena to CRLA.

        In Schedule A of its Subpoena, ERC identified several topics for which

CRLA was required to designate one or more corporate representatives to testify.

See Exh. A. Each of these topic areas focuses on CRLA’s processes and

procedures for sending and mailing correspondence, particularly with regard to

dispute letters; the natural persons involved in preparing and sending

correspondence, particularly with regard to dispute letters; CRLA’s procedures and

policies relating to service of court documents; all claims that a person did not

receive communications mailed by CRLA; and CRLA’s document retention

policies. See id. Additionally, in Schedule B, ERC requested that CRLA produce

documents relating to these topic areas, including, the native file for the letter

CRLA purportedly sent on behalf of Roosevelt Meeks with metadata attached2;

logs or records for tracking mail sent by CRLA’s office, including logs or records

reflecting metering or postage for such letters3; and documents relating to claims




2
  The Plaintiff in this case has since produced the requested document, but not until after the deposition of the
corporate representative of CRLA, so ERC was unable to ask questions concerning the document at the deposition.
3
  CRLA claims that it has no such records and assuming that to be the case, then the issue is moot on this point.

                                                       12
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.13 Filed 04/12/19 Page 13 of 21




from third parties that mail sent by CRLA was not received by the addressee. See

id.

        The claims brought by CRLA against ERC on behalf of CRLA’s clients,

either directly or indirectly through local counsel, including in the case of

Roosevelt Meeks, are based on ERC’s purported failure to mark each plaintiff’s

account as disputed after CRLA allegedly sent a dispute letter to ERC on behalf of

each plaintiff. However, ERC has no record of receiving these letters that CRLA

purportedly sent. Thus, the central dispute in each of the actions CRLA has

brought against ERC is whether ERC received the purported dispute letters.

        1.       CRLA has waived any objections to the information and
                 documents requested in ERC’s Subpoena.

        Initially, as referenced above, CRLA did not assert any written objections to

ERC’s Subpoena prior to the Deposition4. Indeed, to date, CRLA has not served

any written objections, nor has CRLA filed a motion to quash ERC’s Subpoena.

Thus, CRLA has waived any objections it may have had to ERC’s Subpoena. See

Fed. R. Civ. P. 45(d)(2)(B) (“The objection must be served before the earlier of the

time specified for compliance or 14 days after the subpoena is served.”); Benion v.

Lecom, Incorporated, No. 15-cv-14367, 2017 WL 4112340, at *1 (E.D. Mich.

Sept. 18, 2017) (“Rule 45 governs subpoenas and provides that a nonparty served


4
  Upon receipt of service of the subpoena, counsel for CRLA advised that no witness would appear for the
deposition and further advised that a motion to quash would be filed, however no formal objection nor motion to
quash was received by ERC.

                                                      13
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.14 Filed 04/12/19 Page 14 of 21




with a subpoena may make written objections to the subpoena before the time

specified for compliance under the subpoena. The failure to serve written

objections to a subpoena within the time specified by Rule 45[d](2)(B) typically

constitutes a waiver of such objections.”) (internal citations omitted); Olivia Marie,

Inc. v. Travelers Cas. Ins. Co. of America, No. 11-12394, 2011 WL 6739400, at *2

(E.D. Mich. Dec. 22, 2011) (“A non-party’s failure to timely object to the

subpoena generally waives any objections.”).

      2.     The objections asserted by CRLA at the Deposition were
             unfounded and improper.

      Early on in the Deposition, CRLA’s counsel, Mr. Schwartz, stated, “we’re

going to be objecting generally to any testimony about topics five through ten on

[Schedule A of the Subpoena] as being matters that are beyond the scope and not

relevant to the cases at issue.” Exh. C at 9:21-24. Topics five through ten of

Schedule A of ERC’s Subpoena requested that CRLA produce a corporate

representative to testify regarding:

      5. The natural person signing any letters disputing a trade line that
         [CRLA] sent to ERC on behalf of [CRLA’s] clients since
         September 2017.

      6. The mailing or sending of any letters disputing a Tradeline that
         [CRLA] sent to ERC on behalf of Your clients since September
         2017.

      7. [CRLA’s] procedures and policies relating to mailing or sending
         written correspondence from [CRLA’s] office.


                                         14
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.15 Filed 04/12/19 Page 15 of 21




      8. [CRLA’s] procedures and policies relating to service of court
         documents other than complaints and summonses from [CRLA’s]
         office.

      9. All claims from any Person since September 2017 that such Person
         did not receive any communications mailed by [CRLA].

      10. [CRLA’s] document retention policies.

See Exh. A. Not only did Mr. Schwartz generally object to these topics, but the

witness explicitly testified that she had no knowledge regarding topics seven, eight,

nine, and ten. See Exh. C. at 17:16-19.

      In addition to generally objecting to topics five through ten, throughout the

Deposition, Mr. Schwartz asserted unfounded and meritless objections to a number

of specific questions posed by ERC’s counsel relating to these topics. For example,

during the Deposition, ERC’s counsel attempted to question the witness regarding

information on one of CRLA’s websites pertaining to appropriate mailing

procedures for service of dispute letters. See Exh. C. at 38:18-42:2; 43:19-46:18.

The specific language on the website provided that a consumer should “[w]rite a

letter to the credit reporting agency that is reporting the inaccuracy on your credit

report. You can do this online with each credit reporting agency, but don’t. You

should do it in writing and set it return receipt requested.” Id. at 41:15-20. When

ERC’s counsel attempted to question the witness regarding whether CRLA’s

mailing practices were consistent with the language on its website, Mr. Schwartz

objected on the basis that “this is not related to any of the deposition topics,” and

                                          15
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.16 Filed 04/12/19 Page 16 of 21




instructed the witness not to answer. Id. at 40:1-41:2. Similarly, ERC’s counsel

introduced a video clip as an exhibit, wherein lawyers from CRLA discussed

sending dispute letters, and specifically discussed that letters should be sent in

some fashion in which the sender can confirm delivery. Id. at 49:15-52:22. Mr.

Schwartz again objected to any questioning by ERC’s counsel relating to this video

clip on the basis that this clip was “past anything that is in the deposition topics,”

and instructed the witness not to answer. Id. at 49:23-3.

      Further, during the Deposition, Mr. Schwartz refused to let the witness

answer questions regarding whether she had ever been asked to prove the mailing

of any dispute letters sent by CRLA. Id. at 68:2-74:5. Counsel for CRLA again

objected to this line of questioning on the grounds that it “goes beyond the

deposition topics of what she’s been asked to prove and not prove.” Id. at 68: 4-6.

Mr. Schwartz also instructed the witness not to answer questions regarding two

specific dispute letters sent to ERC, as well as a certificate of service purportedly

signed by the witness in a case in which a default was entered against ERC, on the

grounds that these topics were beyond the scope of the deposition topics and were

not relevant to the current action. Id. at 71:20-74:5; 80:22-82:16.

      Contrary to Mr. Schwartz’s assertions, topics five through ten on Schedule A

of the Subpoena, as well as the specific questions asked by ERC’s counsel during

the deposition, are highly relevant and probative in this action. CRLA has brought


                                          16
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.17 Filed 04/12/19 Page 17 of 21




a total of six actions against ERC based on the claim that CRLA mailed a dispute

letter to ERC on behalf of its client, and ERC thereafter failed to mark the account

as disputed. However, in what could only be described as highly suspicious in light

of ERC’s processes and procedures for receiving, processing and logging

correspondence, ERC has no record of receiving any of these six letters. In light of

this disputed issue, the topics identified in ERC’s Subpoena, such as CRLA’s

policies and procedures for sending dispute letters and persons involved with

sending dispute letters, are highly relevant to the present action, and are

proportional to the needs of this litigation as they are probative on the central

factual issue in dispute, i.e., the sending and receipt of the letters. For example,

CRLA’s specific policies regarding mailing dispute letters—and whether those

policies were followed—is directly probative as to the issue of ERC’s receipt, or

lack thereof, of CRLA’s letters. Likewise, instances in which other persons have

claimed that they have not received communications purportedly mailed by CRLA

are relevant to this action in that they are probative as to whether there is a pattern

of CRLA’s communications not being received, and whether CRLA was aware of

this pattern and consciously chose to ignore it. On CRLA’s website, it reflects

having offices in 13 states and claims the firm has “literally written thousands of

dispute letters for [its] clients.” Id. at Ex 3, p.1. Moreover, CRLA’s website

expressly offers to prospective clients:


                                           17
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.18 Filed 04/12/19 Page 18 of 21




      We set the credit reporting agencies and the creditors up for a

      lawsuit if they don’t fix your credit report.

Id. Given the unusual circumstances here, where repeated lawsuits have been filed

against ERC by CRLA’s clients, where CRLA claims the mailing of a dispute

letter, but for which ERC has no record of delivery, despite ERC’s robust mail

processing procedures to avoid lawsuits like these, ERC is entitled to the

information sought so that it can properly defend the claims at issue.

      At the trial of this matter, the evidence and testimony sought is relevant for

impeachment of any testimony from CRLA as to the proper mailing of the letter,

and would further be probative evidence in ERC’s rebuttal of any presumption of

delivery upon mailing.

      In light of the foregoing, this Court should overrule CRLA’s objections, and

compel CRLA to answer the questions presented at the deposition regarding the

issues discussed herein. Moreover, CRLA should be compelled to produce a proper

corporate representative with the appropriate knowledge to testify regarding the

topics set forth in the subpoena, as the first corporate representative explicitly

testified that she did not have knowledge and could not testify regarding several of

the topics listed in ERC’s Subpoena.

      Further, although Mr. Schwartz only briefly referenced ERC’s document

requests at the Deposition by simply referring to Mr. Nitzkin’s prior email


                                         18
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.19 Filed 04/12/19 Page 19 of 21




correspondence (see Exh. C. at 92: 13-25), the documents requested in ERC’s

Subpoena, are likewise relevant and proportional. These documents are directly

related to when the letter was created, and whether it was actually created on the

date reflected on its face. Thus, because the documents requested in ERC’s

Subpoena are reasonably calculated to lead to the discovery of admissible

evidence, and are proportional to the needs of this litigation as they are probative

on the central factual dispute, CRLA should be compelled to produce the

documents listed in Schedule B of ERC’s Subpoena, to the extent they exist.

      WHEREFORE, ERC respectfully requests the Court to enter an Order:

      (v)    Compelling CRLA to produce all documents requested in ERC’s

             Subpoena to the extent they exist;

      (vi)   Compelling CRLA’s corporate representative to answer questions

             regarding each of the topics identified in ERC’s Subpoena;

      (vii) Overruling CRLA’s objections during the April 3, 2019 Deposition of

             CRLA’s corporate representative; and

      (viii) For such other and further relief as the Court deems just and proper.

ERC further respectfully requests that the Court’s Order require CRLA to

reimburse ERC for its costs and fees incurred in obtaining the relief requested

herein, including the costs and fees incurred in bringing this motion and award

such other relief and sanctions under Rule 37 as the Court deems appropriate.


                                         19
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.20 Filed 04/12/19 Page 20 of 21




DATED: April 12, 2019

                             SMITH, GAMBRELL & RUSSELL, LLP


                             /s/   Scott S. Gallagher
                             Scott S. Gallagher
                             Florida Bar No. 0371970
                             Email: ssgallagher@sgrlaw.com
                             Richard D. Rivera
                             Florida Bar No. 108251
                             Email: rrivera@sgrlaw.com
                             50 North Laura Street, Suite 2600
                             Jacksonville, Florida 32202
                             Tel: (904) 598-6111
                             Fax: (904) 598-6211

                             Attorneys for Defendant, Enhanced Recovery
                             Company, LLC




                                     20
Case 2:19-mc-50566-SJM-APP ECF No. 1, PageID.21 Filed 04/12/19 Page 21 of 21




                         CERTIFICATE OF SERVICE

      I hereby certify that on April 12, 2019, I served a copy of the

foregoing by electronic and U.S. mail to:

Scot Groghan, Esq.                          Credit Repair Lawyers of America
22142 West Nine Mile Road                   c/o Gary Nitzkin, Registered Agent
Southfield, MI 48033                        22142 West Nine Mile Road
Email: scot@crlam.com                       Southfield, MI 48033
Attorneys for Plaintiff                     Email: gary@crlam.com




                                                    /s/ Scott S. Gallagher
                                                           Attorney




                                        21
